           Case 1:18-vv-00289-UNJ Document 41 Filed 03/09/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0289V
                                         UNPUBLISHED


    MARY SWEARER,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: February 5, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On February 23, 2018, Mary Swearer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury causally related
to the influenza vaccination she received on November 14, 2016. Petition at ¶¶ 1, 16.
Petitioner further alleges that she received the vaccination in the United States, that she
suffered the residual effects of her shoulder injury for more than six months, that she
continues to suffer symptoms of her shoulder injury, and that neither she nor any other
party has filed a civil action or received compensation for her shoulder injury, alleged to
be vaccine caused. Id. at ¶¶ 1, 15, 17, 19-20. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00289-UNJ Document 41 Filed 03/09/20 Page 2 of 2




       On October 30, 2019, I issued a fact ruling, finding there is preponderant
evidence to establish that “the flu vaccination alleged as causal was administered in
Petitioner’s left deltoid, the onset of Petitioner’s shoulder injury related to vaccine
administration (“SIRVA”) occurred within 48 hours of vaccination, and Petitioner
suffered the residual effects of her injury for more than six months.” Fact Ruling at 1-2
(ECF No. 30). Subsequently, Respondent indicated he wished to file a Rule 4 report
and “is willing to consider a reasonable damages demand, with supporting
documentation, in this case.” Status Report, filed Nov. 29, 2019, ECF No. 31.

        Respondent has filed his Rule 4 report advising, in light of my factual findings,
“he will not defend the case on other grounds during further proceedings before the
Office of Special Masters.” Rule 4 Report, filed Jan. 30, 2020, at 2, ECF No. 36.
Specifically, he states that “[w]hile preserving his right to appeal the Chief Special
Master’s published Fact Ruling, respondent submits that petitioner has otherwise
satisfied the criteria set forth in the Vaccine Injury Table and the Qualifications and Aids
to Interpretation (“QAI”) for Shoulder Injury Related to Vaccine Administration
(“SIRVA”).” Id. at 2-3. Respondent adds that “based on the record as it now stands and
subject to his right to appeal the factual ruling, respondent does not dispute that
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id. at 9-
10.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
